Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19-21 are rejected under 35 U.S.C. 103 as obvious over Dunlap et al. (CA 677852) in view of Schuette et al. (US Patent 5,912,078).
Regarding claims 1, 4 and 8, Dunlap et al. teach a nonwoven comprising crimped staple fiber formed from cellulose acetate wherein the cellulose acetate staple fibers have a crimp frequency 1-20 crimps per inch which overlaps with the claimed range. The cellulose acetate 
Although the previous combination does not disclose the claimed finish is applied after crimping, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi
Therefore, absent evidence of criticality regarding the presently claimed process and given that the previous combination meets the requirements of the claimed fiber, the previous combination clearly meet the requirements of present claims fiber.
Regarding claims 2-3, 9-11, 15-17 and 21, Dunlap et al. are silent regarding the claimed fiber to fiber staple pad coefficient of friction, fiber to metal staple pad coefficient and the static half life. However, Schuette et al. teach treating fibers with a spin finish in an amount of 0.4% and a top coat finish in an amount of 0.6% (lesser amounts are taught as well and the taught amount is considered to be about 0.5%) about 1% FOY. The cellulose acetate staple fibers are present in the web in the claimed amount. The previous combination teaches such a similar nonwoven web made of such similar materials by such a similar process, the claimed static half-life and fiber to fiber staple pad coefficient of friction and fiber to metal staple pad coefficient of friction are necessarily inherent.
Dunlap et al. teach a nonwoven web comprising a plurality of cellulose acetate staple fibers wherein the cellulose acetate staple fibers have a crimp frequency 1-20 crimps per inch which overlaps with the claimed range. The cellulose acetate staple fibers are at least partially coated with at least one finish. The cellulose acetate staple fibers are 0.5 – 35 denier. Dunlap et al. are silent regarding the claimed properties. However, given Dunlap et al. teaches such a similar nonwoven web made of such similar fibers with such similar crimps per inch with such similar denier with such similar materials, the claimed properties are necessarily inherent.
Regarding claims 5, 12 and 19, The previous combination is relied upon as set forth above. Dunlap et al. teach the use of Y-shaped fibers to enhance bulking. It would have been obvious to one of ordinary skill in the art to use Y-shaped fibers as the cellulose acetate staple fibers. The claimed crimp frequency and denier are taught by Dunlap et al. as set forth above. 
 Regarding claim 6, Dunlap et al. are relied upon as set forth in the rejection of claim 1 and fully incorporated herein by reference. Dunlap et al. are silent regarding the claimed fiber to fiber staple pad coefficient of friction and the total amount of finish on the fibers. However, Schuette et al. teach treating fibers with a spin finish in an amount of 0.4% and a top coat finish in an amount of 0.6% (lesser amounts are taught as well and further the taught amount is considered to be about 0.5%) about 1% FOY.
Regarding claims 7, 14 and 20, The previous combination is relied upon as set forth above. Dunlap et al. are silent regarding the claimed properties. However, given Dunlap et al. teach such a similar nonwoven web made of such similar materials by such a similar process, the claimed properties are necessarily inherent. 
Regarding claim 13, As set forth above, the previous combination teaches at least partially coating with a spinning finish and top coat finish is within the claimed range. The spin coat and top coat finish are applied to filament yarn to form the yarn before the filament yarn is cut to provide the yarn and the claimed amount of spin coat finish and top coat finish are taught as detailed in the rejection of claim 1 above. 
Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive. 

Applicant argues the cited art does not teach the application of the finish after crimping. Applicant admits Dunlap teaches crimped staple fibers and cited art teaches application of fiber In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that the previous combination meets the requirements of the claimed fiber, the previous combination clearly meet the requirements of present claims fiber.
Applicant argues Schuette cannot be combined with Dunlap because Dunlap is drawn to nonwovens and because Schuette states “textile yarns”, such is limited to woven fabrics. This is simply not the case. One of ordinary skill in the art would in fact combined the teachings of Schuette in Dunlap as they are drawn to the analogous art of fabrics. Applicant’s definition presented as evidence from Webster’s dictionary states textile as a fabric, especially woven or knitted, but not limited to such. As evidenced by Celanese Acetate Textile Glossary, a Textile is “Originally, a woven fabric; now applied generally to any one of the following: 1.
Staple fibers and filaments suitable for conversion to or use as yarns, or for the preparation of
woven, knit, or nonwoven fabrics.”. Therefore, it is clear that the term textile encompasses nonwoven fabric as well. 
. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Shawn Mckinnon/Examiner, Art Unit 1789